     Case 19-08108 Doc 11-2 Filed 04/18/19 Entered 04/18/19 15:23:14                                             Desc
               Statement Accompanying Relief From Stay Page 1 of 1




                                      REQUIRED STATEMENT TO ACCOMPANY
                                         ALL MOTIONS TO MODIFY STAY


All Cases: Debtor(s) Mayra Solis                                       Case No. 19-08108                     Chapter 7

All Cases: Moving Creditor MidFirst Bank                               Date Case Filed March 22, 2019

Nature of Relief Sought:      Lift Stay       Annul Stay           Other (describe) _______________________________


Chapter 7:                No-Asset Report Filed on
                X         No-Asset Report not Filed, Date of Creditors Meeting April 25, 2019

1.      Collateral
        a.       Home 2311 Huron Ter, Waukegan, IL 60087
        b.       Car Year, Make and Model
        c.       Other (describe)

2.      Balance owed as of Petition Date is in excess of $ 93,000.00
        Total of all other liens including collateral $0.00

3.      In chapter 13 cases, attach a payment history listing the amount and dates of all payments received from the
        debtor(s) post-petition:

4.      Estimated Value of Collateral (must be supplied in all cases) $ 101,582.00

5.      Default
        a.      Pre-Petition Default
                Number of months 2          Amount $1,595.38

        b.          Post-Petition Default
                    i.       On direct payments to the moving creditor
                             Number of months 1 Amount $797.69

                    ii.      On payments to the Standing Chapter 13 Trustee
                             Number of months __________ Amount $________________________

6.      Other Allegations
        a.        Lack of Adequate Protection § 362 (d) (1)
                 i.        No Insurance _________
                 ii.       Taxes Unpaid __________ Amount $ _________
                 iii.      Rapidly depreciating asset _________
                 iv.       Other _________

        b.          No Equity and not Necessary for an Effective Reorganization § 362 (d) (2)        X

        c.        Other “Cause” § 362 (d) (1)
                 i.       Bad Faith (describe) __________
                 ii.      Multiple filings __________
                 iii      Other (describe) __________

        d.        Debtor's Statement of Intention regarding the collateral
                 i.           Reaffirm                ii.         Redeem
                 iii.         Surrender               iv.          Other: Debtor will retain collateral and continue to make
                 regular payments


        Date:       April 18, 2019                                /s/ Michael N. Burke
                                                                  Counsel for Movant
